Citation Nr: 1136946	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, including a period in Vietnam from August 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2009, the Board received additional medical records from the Veteran.  In May 2011, the accredited representative waived consideration of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Chronic bronchitis was not manifest during service; respiratory pathology was not identified until the early 1980s. 

2.  The current bronchitis is unrelated to service, including Agent Orange exposure.


CONCLUSION OF LAW

A respiratory disorder, claimed as chronic bronchitis, was not incurred in or aggravated by service; nor is it related to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) reflect no complaints of, treatment for, or a diagnosis related to bronchitis or any symptoms reasonably attributed thereto.  At the time of discharge in July 1971, the Veteran denied then having, or ever having had, pain in the chest, asthma, or chronic cough and the physician that examined him noted that he only had migraine headaches.  The clinical evaluation during his separation examination is not of record; however, an August 1972 VA examination conducted on another claim reflected that he had excellent health and that he had no cough, hemoptysis, or dyspnea.  Therefore, no chronic bronchitis disorder was noted in service or upon examination shortly after service.

Next, post-service evidence does not reflect bronchitis symptomatology for many years after service discharge.  Specifically, July 1981 private treatment records note that the Veteran had an upper respiratory infection four months earlier and his cough had persisted.  The treating clinician diagnosed non-specific cough syndrome.  

A December 1981 private treatment record noted that he reported a history of coughing for 1 year.  The diagnosis was chronic bronchitis.  Additionally, a VA treatment record indicated that he had had chronic bronchitis for 3 years.  While it was undated, it appears to be part of a 1984 VA Agent Orange examination report, which would be consistent with a 1981 onset date. 

Thus, the first recorded symptomatology which could be related to a chronic respiratory disorder was the July 1981 private treatment record noting a 4-month history of cough, which came some 10 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  Additionally, the Veteran himself has submitted written statements noting that he was not diagnosed with bronchitis until the early 1980s.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of bronchitis have been continuous since service.  Specifically, in a November 2007 written statement, he asserted that he experienced daily coughing since he returned home from service, but was not diagnosed with bronchitis until the early 1980s.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bronchitis, including coughing, after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued coughing symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination in July 1971, he denied any history or complaints of symptoms of chronic cough, shortness of breath, or chest pain.  Similarly, the December 1981 private treatment record notes that he complained of coughing for only the past 1 year.  
  
Additionally, although the clinical evaluation portion of the service separation examination report is not of record, it was noted that the Veteran's only diagnosis was migraine headaches and not bronchitis in the July 1971 separation examination.  

His in-service history of symptoms at the time of service separation and December 1981 private treatment record are more contemporaneous to service, so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to a respiratory disorder for 10 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1971) and initial reported symptoms related to bronchitis in 1981.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

In addition, the Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including headaches (August 1972), infected ears (December 1974), and side pain due to probable peptic ulcer disease (January 1975).  

Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the bronchitis.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran filed VA disability compensation claims for service connection for a headaches disorder in 1971, shortly after service, and a left foot disorder in 1972, but did not claim service connection for bronchitis until 2006.  As part of the work-up for the earlier claims, he underwent a period of observation and evaluation in August 1972.  At that time, he reported he was in excellent health, denied cough, hemoptysis, dyspnea, or orthopnea, and his lungs were clear.  By this own statements, he was not experiencing any respiratory symptoms at that time and none were found on physical examination.

Additionally, the Veteran did not claim that symptoms of his claimed bronchitis began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements);

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's respiratory disorder to active duty, despite his contentions to the contrary.    

Significantly, none of the treating physicians has ever associated the Veteran's respiratory disorder to service.  When he was initially diagnosed in the early 1980s, the onset was reported as within one year and no mention of service was made at all.  When he underwent an Agent Orange examination and follow-up in 1984, the ENT specialist indicated that he could establish no etiology for the Veteran's symptom of cough.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, chronic respiratory disorders, such as bronchitis, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Therefore, the evidence does not support a nexus between a current respiratory disorder and active duty.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed respiratory disorder and exposure to Agent Orange during active duty service.  A review of the personnel records indicate that he served in Vietnam during the Vietnam Era, and is thus presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).

A veteran who was exposed to an herbicide agent during active military, naval, or air service, is entitled to the presumption of service connection for a number of diseases even though there is no record of such disease during service pursuant to 38 C.F.R. § 3.309(e).  Notwithstanding the presumptive diseases, a claimant is not precluded from establishing service connection with proof of direct causation, which was discussed above.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1984).

Turning to the presumptive analysis, significantly, bronchitis is not one of those enumerated diseases entitled to presumptive service connection.  See 38 C.F.R. § 3.309(e).  Therefore, by definition, the claim for bronchitis as a presumptive Agent Orange disease, must necessarily be denied.

The Veteran contends that he did not have diabetes before he went into service and is now service-connected for the disorder (which was based on an Agent Orange presumption).  He asserts that he did not have bronchitis before he went into service and now he does, and feels that, like diabetes, he should be service-connected for bronchitis.  The critical distinction between those two medical conditions, however, is that one is on the Agent Orange presumptive list (diabetes) and one is not (bronchitis).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
 
Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of STRs and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and STRs.  Further, the Veteran submitted private treatment records. 

Moreover, the Board finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.

Further, as discussed above, his statements as to continuity of symptomatology are found to lack credibility given the specific findings of lack of bronchitis, or symptoms thereof, for many years after service separation.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Therefore, remand for a VA examination is not warranted.

As such, the available records and medical evidence have been obtained in order to make an adequate determination as to this service connection claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder, claimed as chronic bronchitis, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


